DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luscombe et al. (US 2012/0257475 A1, hereinafter “Luscombe”).
Claim 1. Luscombe discloses an optical cable comprising: 
a tube (guide tube 310 or casing string 104); 
an optical waveguide (fiber sensor cable 108 or 510 in Fig. 5) disposed in the tube; and 
one or more solid structures (strapping mechanism 302) disposed between an inner surface of the tube and an outer surface of the optical waveguide, the one or more solid structures being configured to form at least a portion of a solid path for acoustic waves to travel from an environment outside the tube to the optical waveguide (Para [0022], [0024], and [0026])

    PNG
    media_image1.png
    238
    502
    media_image1.png
    Greyscale


Claim 3. The optical cable of claim 1, wherein the one or more solid structures are attached to the inner surface of the tube at one or more locations along a length of the tube (Para [0022]).
Claims 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincelette et al. (US 2011/0229071 A1, hereinafter “Vincelette”).
Claim 17.  Vincelette discloses 33n optical cable comprising: a tube; a first acoustic sensor comprising a first optical waveguide disposed in the tube; and a second acoustic sensor comprising a second optical waveguide disposed in the tube, wherein the second acoustic sensor has different acoustic properties from the first acoustic sensor (Para [0137-0145]).
Claim 18. Vincelette discloses the optical cable of claim 17, wherein: the first acoustic sensor further includes a first capillary; the first optical waveguide is disposed in the first capillary; the second acoustic sensor further includes a second capillary; and the second optical waveguide is disposed in the second capillary (Para [0006]).
Claim 19 and 22. Vincelette discloses the optical cable of claim 18, wherein the different acoustic properties are due to the second capillary having different acoustic characteristics from the first capillary (temperature and pressure, Para [0144]), which would necessary include different frequency ranges for the first acoustic sensor and the second acoustic sensor.
Claim 20. Vincelette discloses he optical cable of claim 17, wherein: the first acoustic sensor is disposed in a first channel (at 1224); the second acoustic sensor is disposed in a second channel (at 1232); and at least one of the first channel or the second channel is disposed adjacent an inner surface of the tube.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Luscombe.
Luscombe teaches the invention of claim 3, wherein the solid structure (302) to the tube (casing string 104) via hammering the pins (308) to the casing string.  Luscombe does not teach the solid structure is attached to the inner surface of the tube via at least one of solder or an adhesive.  It would have been obvious to one having ordinary skill in the art to recognize attaching means such as adhesive is a well-known alternative to mechanical attachment means by mounting via pins or nails against the substrate.  One would be motivated to provide a mechanical attaching means to provide strong mounting strength and durability.

Claims 5-7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luscombe in view of Wang et al (US 2011/0302694 A1, hereinafter “Wang”).
Luscombe teaches the invention of claim 1, but does not teach the one or more solid structure comprise a strip of material having a plurality of bends.
Wang teaches a one or more solid structure comprise a strip of material having plurality of bends (holder not shown are formed of a top applicator and bottom applicator with corrugated teeth, Para [0100]).  The plurality of bends is periodic for at least a portion of the strip.  The 
It would have been obvious to one having ordinary skill in the art to recognize solid structure of Wang would be modifiable to the invention of Luscombe by replacing the strapping mechanism with the fiber applicator of Wang. Wang teaches the sensor arrangement shown in Fig. 9 causes light attenuation can be detected corresponding to small amount of applied force (pressure).  One would be motivated to employ the solid structure of Wang to provide strain to the fiber sensor while containing it from the harsh environment.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Luscombe in view of Takuma et al. (JP-H0774845 B2, hereinafter “Takuma”).
Luscombe teaches the invention of claim 1, but does not teach the tube has a non-circular cross-section, nor the tube comprises a wall having varying thicknesses as recited in claims 12-14.
Takuma teaches the oval jacket allows for the optical cable to have a short axis and a long axis.  The continuously and evenly changing short and long axis in the fiber when the fiber is wound allows for the fiber to maintain the center wavelength.  The varying thickness of the fiber/tube wall would be a necessary by-product of forming an oval shape cross-section.  The two azimuths of the long axis would be required to have thicker wall to maintain shape and structure of the oval shape, while the two azimuths of the short axis would necessarily have thinner wall thickness. It would have been obvious to one having ordinary skill in the art to recognize the advantage of maintaining the center wavelength in a wound coil of fiber would .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luscombe in view of Vincelette et al. (US 20110229071 A1, hereinafter “Vincelette”).
Luscombe teaches the invention of claim 16, but does not teach one or more transducers mechanically coupled to an outer surface of the tube.  
Vincelette teaches in Figs. 17A-17C one or more transducers mechanically coupled to the outer surface of the tube to transmit broad spectrum noise when measured by the sensors will indicate acoustic coupling strength and/or resonance of the cable sections.  It would have been obvious to one having ordinary skill in the art to recognize the implementation of transducers in an acoustic wave sensor to detect preset parameters.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23 is allowed.  The prior arts of record do no tteach a method of determining at least one of a direction of a speed of an acoustic wave by knowing at least one of an angular or radial position of the one or more cores in the optical waveguides.
Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        

/ERIN D CHIEM/Examiner, Art Unit 2883